Citation Nr: 1221009	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1964 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for diabetes mellitus.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in August 2010.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

Following a December 2011 Board request, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative have been provided a copy of the VHA opinion and then afforded the opportunity to submit additional argument and evidence, but no further argument or evidence has been submitted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for type II diabetes mellitus, with which he has been diagnosed.  At his August 2010 Board hearing, the Veteran testified that he began noticing symptoms of diabetes mellitus, such as frequent urination and being very thirsty, around 2003, and that he served aboard a ship that was in Da Nang harbor.  

In November 2009, a private doctor noted that the Veteran served on a Naval vessel off the coast of Vietnam.  The doctor stated that the Veteran had presented him with a number of documents and studies that provided a clear and credible link between dioxin use on the mainland and ingestion of potable water on board naval vessels.  In view of this link, the doctor concluded that it seemed reasonable that the onset of diabetes might well be due to the Veteran's exposure to dioxins during his service in Vietnam.  

It is noted that a medical opinion expressed in conditional or speculative terms is insufficient, in and of itself, to establish a medical nexus.  See Obert v. Brown, 5 Vet. App. 30 (1993).  In light of this, in December 2011 the Board requested a VHA medical opinion as to whether it is as likely as not that the Veteran's diabetes mellitus is result of service, including ingesting potable water on board ship while in Da Nang harbor or the coastal waters.  Unfortunately, the VHA examiner did not answer the Board's query, but rather opined as to whether his service in Da Nang harbor was within an inland waterway for purposes of VA regulations.  Thus, this opinion is not adequate.  

Given the foregoing, and because the Veteran currently has type II diabetes mellitus, which may be related to his consumption of contaminated water during service, a VA examination should be conducted to determine the etiology of his claimed diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the etiology of his type II diabetes mellitus.  Any indicated tests and studies should be performed.  The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner is notified that the Veteran does not claim he served in-country in the Republic of Vietnam during active service but instead was located at Da Nang harbor.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's type II diabetes mellitus was caused by drinking water contaminated with Agent Orange.  If the examiner finds that there was no connection between the disability and the reported contaminated water, this opinion should be explained in light of the private doctor's opinion from November 2009.  All opinions must be supported by a complete rationale in a typewritten report.

2.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


